                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 1 of 30




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       NADYA I.,1                                       Case No. 19-cv-04373-TSH
                                   8                    Plaintiff,
                                                                                            ORDER RE: CROSS-MOTIONS FOR
                                   9              v.                                        SUMMARY JUDGMENT
                                  10       ANDREW SAUL,                                     Re: Dkt. Nos. 23, 25
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14           Plaintiff Nadya I. brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

                                  15   of a final decision of Defendant Commissioner of Social Security, Commissioner of Social

                                  16   Security, denying Plaintiff’s claim for disability benefits. Pending before the Court are the

                                  17   parties’ cross-motions for summary judgment. ECF Nos. 23 (Pl.’s Mot.), 25 (Def.’s Mot.).

                                  18   Pursuant to Civil Local Rule 16-5, the motions have been submitted without oral argument.

                                  19   Having reviewed the parties’ positions, the Administrative Record (“AR”), and relevant legal

                                  20   authority, the Court hereby GRANTS Plaintiff’s motion, DENIES Defendant’s cross-motion, and

                                  21   REMANDS for further proceedings consistent with this order.

                                  22                                          II.   BACKGROUND
                                  23   A.      Age and Work Experience
                                  24           Plaintiff is 54 years old. AR 167. She has previous work experience as a child monitor,
                                  25   store laborer and stock clerk. AR 58. She last worked in April 2015. AR 186.
                                  26

                                  27   1
                                         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
                                  28   recommendation of the Committee on Court Administration and Case Management of the Judicial
                                       Conference of the United States.
                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 2 of 30




                                   1   B.      Medical Evidence
                                   2           1.     Medical Records
                                   3           In August 2013 Plaintiff was diagnosed with shoulder tendinitis and osteoarthritis of the
                                   4   right acromioclavicular joint. AR 635, 701. In April 2015, x-rays revealed mild osteolysis in the
                                   5   right shoulder and no significant abnormalities in the left shoulder. AR 337-38.
                                   6           In August 2015 Plaintiff saw treating psychiatrist Mohammed Hasan Daher, M.D. for
                                   7   routine/medication follow-up. AR 370. He noted the following:
                                   8                  [Plaintiff] states she is doing really good with Adderall. She feels
                                                      more attentive and focused. Saying she is able to finish art projects.
                                   9                  Her husband comments to her that she is more attentive. Appetite
                                                      lower but she is exercising and eating more variety and better. No
                                  10                  side effects. Mood is good. No anxiety. No [suicidal ideation].
                                  11   Id. Plaintiff denied medication side effects, her treatment response was good, she reported
                                  12   exercising and doing artwork, and her mental status evaluation was normal. AR 372. Dr. Daher
Northern District of California
 United States District Court




                                  13   diagnosed ADHD, inattentive type, and noted that Plaintiff was doing well on Adderall: “No side
                                  14   effects. More attentive. Will continue same dose.” AR 373.
                                  15           In October 2015 Plaintiff had a medication follow-up with Dr. Daher. AR 301-03, 410-14.
                                  16   She stated that she was doing well on Adderall. AR 301, 410. She had tried not taking it for a few
                                  17   days, but she “g[ot] back to being inattentive, not completing tasks.” She denied medication side
                                  18   effects, her treatment response was good, and she reported exercising and doing artwork. AR 301,
                                  19   411. Her mental status evaluation was normal. AR 302, 411-12. Dr. Daher diagnosed ADHD,
                                  20   inattentive type, and again noted that Plaintiff was doing well on Adderall. AR 303, 413.
                                  21           Treatment records from Kaiser dated October 2015 through August 2016 document
                                  22   Plaintiff’s complaints of recurrent neck, shoulder, and below-scapula pain (AR 293, 304);
                                  23   treatment for ADHD, inattentive type with Adderall (AR 273; 303; 370; 407; 413); diagnoses of
                                  24   osteoarthritis of right acromioclavicular joint, severe distal supraspinatus and infraspinatus
                                  25   tendinosis and hypoplastic bicipital groove per 2013 MRI (AR 298-300, 417); an April 2016
                                  26   addendum to a right shoulder MRI documenting “mild widening of the right acromioclavicular
                                  27   joint with decreased cortical definition of the distal clavicle. This is commonly secondary to
                                  28   chronic repetitive overuse injury” (AR 417-18); and continued diagnoses of chronic pain
                                                                                         2
                                          Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 3 of 30




                                   1   syndrome, myofascial pain syndrome, fibromyalgia and myalgia (AR 283-84).

                                   2          In November 2015 Plaintiff presented to Carla Callao, M.D. complaining of a shoulder

                                   3   problem. AR 298. She reported trying at-home exercises, acupuncture, and physical therapy. Id.

                                   4   Dr. Callao’s impression, based on the MRI from 2013, was “[m]ild distal clavicle osteolysis,

                                   5   otherwise unremarkable.” AR 299. On physical examination, Plaintiff was “alert, well appearing,

                                   6   and in no distress.” Id. Records from Dr. Callao that month indicate diagnoses of chronic neck

                                   7   pain and osteoarthritis of the right acromioclavicular joint. AR 417, 420.

                                   8          Over the course of November 2015 Plaintiff attended four group ear acupuncture sessions.

                                   9   AR 292-94. At each session, Plaintiff complained of recurrent neck pain radiating to right and left

                                  10   shoulder pain, with “major pain” below the scapula, stating that any weight lifting caused pain;

                                  11   reported trying at-home exercises, acupuncture, and physical therapy; said that Etodalac “work[ed]

                                  12   partially”; and that she tolerated the acupuncture well, without any adverse effects. Id.
Northern District of California
 United States District Court




                                  13          In December 2015 Plaintiff sent a message to Dr. Callao, telling her that she had been

                                  14   taking two group acupuncture treatments every week and that this was “managing the level of

                                  15   pain.” AR 291-92. Later that month, Plaintiff had a telephone encounter with Dr. Callao. AR

                                  16   289. Plaintiff reported doing acupuncture twice a week “for neck/shoulder pains.” Id. She

                                  17   complained of right hand grip strength problems and limited thumb range of motion with pain, but

                                  18   she “[r]efused pain clinic referral” and “refuse[d] narcotic.” Id.

                                  19          Physical therapy records dated November 2015 through July 2016 document continued

                                  20   physical therapy and acupuncture for “major pain below scapula . . . any weight lifting causes

                                  21   pain” (AR 264-65; 276; 280-81; 291-93, 298); right hand pain (AR 289); right sided neck, upper

                                  22   back pain, hand/thumb/arm pain that extends to elbow, and low back pain that refers down to the

                                  23   knee. (AR 264-65; 276, 281-82; 285-86).

                                  24          In February 2016 Plaintiff saw Tim Jun Bong Kang for “Alternative Medicine.” AR 285-

                                  25   86. Plaintiff complained of “right sided neck, upper back pain, hand/thumb/arm pain that

                                  26   extend[ed] to elbow, low back pain that refer[red] down to the knee,” and rated her pain level as

                                  27   “5-7.” AR 285. Mr. Kang treated Plaintiff with two needles of acupuncture and a heat lamp,

                                  28   which she tolerated well with no adverse effects. Id.
                                                                                         3
                                          Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 4 of 30




                                   1          February 2016 treatment records from a telephone encounter with Dr. Callao document

                                   2   diagnoses of chronic pain syndrome, myofascial pain syndrome, fibromyalgia and myalgia, and

                                   3   that Plaintiff complained of intermittent memory lapses, “not sleeping well due to pain,” and that

                                   4   “Etodolac works partially.” AR 283-84.

                                   5          In March 2016 Plaintiff saw Kristen Lee Holmes for group ear acupuncture. AR 282.

                                   6   Plaintiff complained of recurrent neck pain radiating to right and left shoulder pain, with “major

                                   7   pain” below the scapula, stating that any weightlifting caused pain. Id. She reported trying at-

                                   8   home exercises, acupuncture, and physical therapy and said that Etodalac “work[ed] partially.” Id.

                                   9   She tolerated the acupuncture well without any adverse effects. Id.

                                  10          Later that month, Plaintiff saw Christopher Alan Lee for group ear acupuncture. AR 281.

                                  11   She complained of recurrent neck pain radiating to right and left shoulder pain, with “major pain”

                                  12   below the scapula, stating that any weightlifting caused pain. Id. She reported trying at-home
Northern District of California
 United States District Court




                                  13   exercises, acupuncture, and physical therapy and said that Etodalac “work[ed] partially.” Id. She

                                  14   tolerated the acupuncture well without any adverse effects. Id.

                                  15          In April 2016 Plaintiff saw Josef Inderkum for group ear acupuncture. AR 280. She

                                  16   complained of recurrent neck pain radiating to right and left shoulder pain, with “major pain”

                                  17   below the scapula, stating that any weightlifting caused pain. Id. She reported trying at-home

                                  18   exercises, acupuncture, and physical therapy and said that Etodalac “work[ed] partially.” Id. She

                                  19   tolerated the acupuncture well without any adverse effects. Id.

                                  20          Later that month, Plaintiff saw Rupinder Singh, M.D. AR 1215-19. She complained of

                                  21   chronic pain related to myofascial pain syndrome and fibromyalgia, pain that she described as

                                  22   “sharp, throbbing,” “get[ting] worse with activity or movements” and “interfer[ing] in daily life.”

                                  23   AR 1315. On physical examination, she was in no acute distress, she had some tenderness and

                                  24   limited range of motion, and her manual muscle test was “5/5.” AR 1318. Dr. Singh’s plan was

                                  25   that Plaintiff could continue with her current medications and enroll in level 2 pain classes, with a

                                  26   referral for outside acupuncture noted. Id.

                                  27          Several days later, Plaintiff saw Mr. Kang for “Alternative Medicine.” AR 276-77.

                                  28   Plaintiff complained of “right sided neck, upper back pain, hand/thumb/arm pain that extend[ed]
                                                                                         4
                                             Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 5 of 30




                                   1   to elbow, low back pain that refer[red] down to the knee” and rated her pain level as “5-7.” AR

                                   2   276. Mr. Kang treated Plaintiff with four needles of acupuncture and a heat lamp. AR 277. She

                                   3   tolerated the treatment well with no adverse effects. Id.

                                   4            In late April 2016, Plaintiff followed up with Dr. Daher. AR 271-73. She told him that

                                   5   she was doing well taking Adderall daily and that it helped her “with ‘focus, getting going, doing

                                   6   things.’” AR 271. She reported no side effects. Id. Her treatment response was good, and she

                                   7   reported exercising and doing artwork. Id. Her mental status evaluation was normal. AR 271-72.

                                   8   Dr. Daher diagnosed ADHD, inattentive type, and noted that Plaintiff was doing well on Adderall:

                                   9   “More attentive. No side effects. Will continue same dose.” AR 273.

                                  10            In July 2016 Plaintiff saw Mr. Kang for “Alternative Medicine.” AR 264-65. Plaintiff

                                  11   complained of “right sided neck, upper back pain, hand/thumb/arm pain that extend[ed] to elbow,

                                  12   low back pain that refer[red] down to the knee” and rated her pain level as “5-7.” AR 264. She
Northern District of California
 United States District Court




                                  13   said that Etodalac “work[ed] partially.” Id. Mr. Kang treated Plaintiff with three needles of

                                  14   acupuncture and a heat lamp. AR 265. She tolerated the treatment well with no adverse effects.

                                  15   Id.

                                  16            In August 2016 Plaintiff attended physical therapy “via entry into Level 2 chronic pain

                                  17   classes.” AR 257, 766. The referring diagnosis was chronic pain. Id. She reported that

                                  18   acupuncture was “very helpful for her” and that, with her daughter being a physical therapist, she

                                  19   was familiar with what exercises she should be doing. AR 257, 767. Her gait was unremarkable.

                                  20   With her right shoulder, she reported pain at the flexion point of 136 degrees and with internal

                                  21   rotation, but her extension and external rotation were within normal limits. Her strength was

                                  22   assessed at “3+/5.” Plaintiff underwent therapeutic exercise and manual therapy, with a plan to

                                  23   transition into a home exercise program. AR 258, 767.

                                  24            Later that month, Plaintiff completed an exertional activities questionnaire, in which she

                                  25   reported walking with her daughter twice a week, about ½ to ¾ of a mile in about 30 minutes. AR

                                  26   209. She also reported doing some shopping and driving her car for as far as 45 miles when she

                                  27   needed to go to the doctors or acupuncture. AR 210.

                                  28            In October 2016 Plaintiff saw treating pain medicine specialist Preetika Kataria, M.D. AR
                                                                                          5
                                           Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 6 of 30




                                   1   1361-67. Plaintiff told Dr. Kataria that “the acupuncture seem[ed] to be helping a lot.” AR 1361.

                                   2   She reported her pain was “better since she started acupuncture”; her level 2 pain classes “helped a

                                   3   lot as well, especially the relaxation techniques”; and that she was using a TENS unit, 2 “which

                                   4   also help[ed] her pain.” Id. On examination, her gait was coordinated and smooth; she had full

                                   5   range of motion in all major joints, including full range of neck motion without difficulty; and her

                                   6   strength was “5/5” throughout the upper and lower extremities. AR 1363. Plaintiff was open to a

                                   7   multimodal approach to treatment, including support lectures/classes, physical therapy, and the

                                   8   support of a psychiatrist. AR 1364. Per Dr. Kataria, Plaintiff would continue medications and

                                   9   physical therapy. Id. Dr. Kataria also gave Plaintiff an acupuncture referral. Id.

                                  10          An October 2016 Chronic Pain Management Pharmacist Initial Note documents

                                  11   generalized all over pain likely secondary to myofascial pain located in Plaintiff’s shoulder blades,

                                  12   right shoulder and upper back, with pain described as “sharp, constant, feels like stuff tight
Northern District of California
 United States District Court




                                  13   muscle”; “the pain increases with lifting, extending sitting, extended time in same position; the

                                  14   “average severity” pain level of a 7/10 and lowest pain level at 5/10; and that she was prescribed

                                  15   Indomethacin, Baclofen, Meloxicam and Gabapentin. AR 1288-89.

                                  16          Records from November 2016 document that Plaintiff was only able to walk for about 15

                                  17   minutes at one time and to sit at a computer for 15 minutes; that she was experiencing poor sleep,

                                  18   with average pain as a 6/10 and worsening pain as a 9/10; and that she develops pain if she does

                                  19   too much functional activity. AR 1385-86, 1507.

                                  20          Physical therapy records from December 2016 document Plaintiff’s diagnosis of

                                  21   fibromyalgia with noted “difficulty lifting and holding even light objects with her right upper

                                  22   extremity,” examination findings of tender anterior glenohumeral region with reduced strength

                                  23   testing in the right shoulder, and that “the patient’s right shoulder pain is/are causing an impaired

                                  24   functional ability to lift things.” AR 1390-92; 1511-13.

                                  25          On March 28, 2018, Dr. Callao saw Plaintiff. AR 1487-89. Dr. Callao noted her

                                  26

                                  27   2
                                        Transcutaneous electrical nerve stimulation (TENS) units “work by delivering small electrical
                                  28   impulses through electrodes that have adhesive pads to attach them to a person’s skin.”
                                       https://www.medicalnewstoday.com/articles/323632.
                                                                                       6
                                          Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 7 of 30




                                   1   subjective complaints; diagnosed chronic pain syndrome, osteoarthritis of the right

                                   2   acromioclavicular joint, and bilateral shoulder tendinitis; prescribed medications, a TENS unit,

                                   3   and acupuncture; and opined that she was “permanently disable[d].” AR 1487-89. Although Dr.

                                   4   Callao deemed Plaintiff’s osteoarthritis “[n]on operable,” she also noted that the diagnoses were

                                   5   stable. AR 1490.

                                   6          Records dated March 2018 document that Plaintiff complained she was in “constant” pain;

                                   7   a diagnosis of “Chronic Pain Syndrome,” requiring Plaintiff to move positions every five minutes

                                   8   and which grew “worse with any elevation” and caused “poor” sleep; that medications make her

                                   9   “fatigued and dizzy”; that she is “permanently disabled”; that she has experienced “minimal pain

                                  10   relief” with treatment; and continued diagnoses of osteoarthritis of the right acromioclavicular

                                  11   joint, which was determined to be non-operable, and tendinitis of the bilateral shoulders. AR

                                  12   1487-90; 1695-98.
Northern District of California
 United States District Court




                                  13          In April 2018 Plaintiff had a medication follow-up visit with Dr. Daher. AR 1882-87. She

                                  14   stated that she was doing well; medications helped her concentrate; she was able to finish artwork;

                                  15   sleep, appetite, and mood were good; she had her own business—an art studio and website; and

                                  16   she denied side effects. AR 1882-83. She had no depression or anxiety, no dizziness or chest

                                  17   pain, no irritability, no palpitations or headaches, and no mania. AR 1883. Her treatment

                                  18   response was good, and she reported exercising and doing artwork. Id. Her mental status

                                  19   evaluation was normal. AR 1884. Dr. Daher diagnosed ADHD, inattentive type, and noted that

                                  20   Plaintiff was doing well on Adderall. AR 1886.

                                  21          The next day, Dr. Kataria noted that acupuncture, physical therapy, and TENS had been

                                  22   effective in reducing Plaintiff’s pain. AR 1427, 1706. Based on physical examination and

                                  23   diagnostic imaging, Dr. Kataria could not medically justify putting Plaintiff off work. AR 1429-

                                  24   31, 1708-10.

                                  25          2.      Physical Medical Source Statement
                                  26          Dr. Callao provided a Medical Source Statement dated March 28, 2018. AR 1301-04. She

                                  27   noted her first contact with Plaintiff was in July 2013 and she had examined her every three

                                  28   months. AR 1301. Dr. Callao diagnosed Plaintiff with chronic pain syndrome, tendonitis of the
                                                                                        7
                                          Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 8 of 30




                                   1   right shoulder, and degenerative joint disease of the right shoulder, all of which caused symptoms

                                   2   of “constant” “moderate to severe pain [in the] neck and shoulders with minimal movement [and]

                                   3   fatigue and dizziness due to medications,” as documented by tender points of the neck and

                                   4   shoulders and the muscles of the neck and thoracic spine. Id. She described Plaintiff’s treatments

                                   5   as physical therapy, acupuncture, medication injections and TENS units, noting that her oral

                                   6   prescriptions cause dizziness and fatigue. Id.

                                   7          Dr. Callao determined that in a “competitive work situation,” Plaintiff’s impairments

                                   8   would limit her to walking less than one city block without rest or severe pain (AR 1301); sitting

                                   9   for 15 minutes at one time, standing for 15 minutes at one time, and sitting, standing or walking

                                  10   less than 2 hours in an 8-hour work day with a need for “shifting positions at will from sitting,

                                  11   standing or walking” and periods of “walking around” every 15 minutes for a total of 10 minutes

                                  12   each time (AR 1302); that she would require unscheduled breaks during a work day every 15
Northern District of California
 United States District Court




                                  13   minutes for 10 minutes at a time due to “muscle weakness; chronic fatigue; pain/paresthesias;

                                  14   numbness; adverse effects of medication” (id.); and that she could “never” lift and carry even less

                                  15   than 10 pounds, “never” twist, stoop, crouch/squat, climb stairs or climb ladders (AR 1303). Dr.

                                  16   Callao also determined Plaintiff could not use her right and left hands for grasping, turning and

                                  17   twisting objects; could not use her right and left fingers for fine manipulation; could not use her

                                  18   right and left arms for reaching in front of the body; and could not use her arms for overhead

                                  19   reaching. Id.

                                  20          Dr. Callao opined that Plaintiff’s symptoms would be severe enough to interfere with

                                  21   “attention and concentration” needed to be perform “simple work tasks,” rendering her “off task”

                                  22   for 25% or more of the work day; that she was incapable of “low stress work” due to pain and

                                  23   medication side effects; and that she would be absent from work due to her impairments more than

                                  24   four days per month. Id.

                                  25          3.       Non-Examining State Agency Reviewer Opinions
                                  26          On September 22, 2016, state agency reviewer F. Wilson, M.D. determined Plaintiff could

                                  27   perform light work, but she was restricted to limited exposure to extreme cold and hazards;

                                  28   occasional overhead reaching with the left upper extremity; no more than frequent reaching in
                                                                                         8
                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 9 of 30




                                   1   other directions with the bilateral upper extremities; occasional climbing of ladders, ropes and

                                   2   scaffolds; occasional kneeling and crawling, and no more than frequent balancing. AR 71-73. On

                                   3   December 8, 2020, state agency reviewer R. Fast, M.D. also determined Plaintiff could perform

                                   4   light work, but she was restricted to limited exposure to extreme cold and hazards; occasional

                                   5   overhead reaching with the left upper extremity; no more than frequent reaching in other

                                   6   directions with the bilateral upper extremities; occasional climbing of ladders, ropes and scaffolds;

                                   7   occasional kneeling and crawling; and no more than frequent balancing. AR 84-86.

                                   8                 III.   SOCIAL SECURITY ADMINISTRATION PROCEEDINGS
                                   9           On July 26, 2016, Plaintiff filed a claim for Disability Insurance Benefits, alleging

                                  10   disability beginning on October 18, 2015. AR 167-70. On October 3, 2016, the agency denied

                                  11   Plaintiff’s claim, finding she did not qualify for disability benefits. AR 76. Plaintiff subsequently

                                  12   filed a request for reconsideration, which was denied on December 9, 2016. AR 89-93. On June
Northern District of California
 United States District Court




                                  13   26, 2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”). AR 103-04.

                                  14   ALJ Jane Maccione conducted a hearing on June 13, 2018. AR 36-63. Plaintiff testified in person

                                  15   at the hearing and was represented by counsel, Sloan Witt. The ALJ also heard testimony from

                                  16   Vocational Expert Stephen Schmidt.

                                  17   A.      Plaintiff’s Testimony
                                  18           Plaintiff testified she is in chronic pain in her shoulder blades and spine. AR 47. She is

                                  19   also unable to lift or hold anything with her hands. Id. She has arthritis in both shoulders and has

                                  20   pain in the “wing” of her shoulder blades which constantly radiates into the arms, into her fingers

                                  21   and into the muscles. AR 48. She tried acupuncture treatments, but her insurance ran out and she

                                  22   was unable to continue. AR 49. She also used a TENS unit on her back three times a day for

                                  23   approximately one hour and does physical therapy for pain in her “wings” and her shoulders. Id.

                                  24           Plaintiff takes pills that make her “really sleepy and groggy and it’s very strong medicine.”

                                  25   Id. She is unable to drive when she takes the medication because she gets sleepy and dizzy. AR

                                  26   50. The pills make her “unconscious” and she tries to avoid taking them “because otherwise I just

                                  27   stay in bed all the time and it’s uncomfortable for when I wake up, my body is sore.” Id. She only

                                  28   takes the pills when her pain is “extreme” because of the side effects. Id.
                                                                                         9
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 10 of 30




                                   1          Plaintiff has problems getting dressed because she is unable to lift her arms up high. AR

                                   2   50-51. Her daughter or husband must help her get dressed because “it seems like my shoulder is

                                   3   in the wrong place.” AR 51. She has pain when she makes a “T” with her elbow up at shoulder

                                   4   height and she does not reach overhead. Id. She is only able to reach in front “a little.” AR 51-

                                   5   52. Plaintiff also has problems grooming herself, so her daughter must wash her hair and help her

                                   6   make a hair bun. AR 52.

                                   7          Plaintiff is sometimes able to do the shopping, although it’s mostly her daughter or

                                   8   husband that does it. Id. Her family hired a cleaning person to come once a month, so she does

                                   9   not do the cleaning. Id.

                                  10          Plaintiff does not engage in hobbies because “I’m having a really hard time to focus when

                                  11   – during the day with the pills and all that things that happen with me.” AR 53. She forgets things

                                  12   like remembering to drink water and take pills. Id. She was prescribed Adderall for ADHD,
Northern District of California
 United States District Court




                                  13   which she had to take for the hearing to focus and “stay still.” Id. She does not take Adderall all

                                  14   the time because it does not let her “relax and sleep.” Id.

                                  15          Plaintiff is unable to sit for more than 20 minutes before she starts to feel pain in the low

                                  16   spine, so she has to keep moving and changing her position. AR 55. She is not able to lift and

                                  17   carry much weight. AR 56. For instance, she will drop a cup of water or a plate from her hands

                                  18   due to pain in the muscle and nerves. Id. She testified that her “hand does not obey me;” and that

                                  19   her husband must carry her purse. Id.

                                  20          Plaintiff does not sleep more than six hours a night and her sleep is interrupted because she

                                  21   has to keep moving in bed. Id. She wakes up feeling tired. Id. She lies down for 25 minutes

                                  22   three times a day. AR 57. At least once a week “I have to just take all the pills and just stay in

                                  23   bed all day.” Id. The constant pain keeps her from working and it makes her depressed and

                                  24   feeling useless. Id.

                                  25          The last time Plaintiff worked was in April 2015 as a nanny for twin children. She worked

                                  26   “12 hours, 13 hours every day,” “doing everything for the children,” i.e., “bathing and cleaning

                                  27   and dressing and feeding them, and playing with them and taking them places,” “teaching them,”

                                  28   and “[d]riving them to places where they need[ed] to go,” including swimming class, where she
                                                                                        10
                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 11 of 30




                                   1   “sw[a]m with the babies.” AR 40-42.

                                   2   B.       Vocational Expert’s Testimony
                                   3            The ALJ asked the vocational expert a series of hypotheticals. In the first, she asked the
                                   4   expert to assume an individual of Plaintiff’s age, education and vocational background with the
                                   5   following limitations:
                                   6                   At a light range of exertion; frequent climbing or ramps and stairs;
                                                       occasional climbing of ladders; no climbing of ropes or scaffolds;
                                   7                   limited to . . . frequent balancing, stooping, kneeling and crouching,
                                                       [and] . . . no crawling[.]
                                   8
                                                       Limited to no reaching overhead with the left upper extremity. No
                                   9                   lateral reaching with the bilateral upper extremities; limited to
                                                       frequent reaching in a forward direction bilaterally; must avoid
                                  10                   concentrated exposure to extremes of cold; must avoid concentrated
                                                       exposure to workplace hazards[.]
                                  11

                                  12   AR 58-59. When asked if the individual could perform Plaintiff’s past work, the expert replied
Northern District of California
 United States District Court




                                  13   they could not. AR 59. The expert testified that “no lateral reaching at all is very restrictive in
                                  14   unskilled positions and I believe with the combination of all the factors . . . that’s too confining to
                                  15   be able to fit within competitive work.” Id.
                                  16            In the second hypothetical, the ALJ asked the expert to assume the same individual
                                  17                   At the light exertional level; again, with frequent climbing of ramps
                                                       and stairs; let’s say no climbing of ropes, ladders or scaffolds;
                                  18                   frequent balancing, stooping, crouching and kneeling; no crawling.
                                                       This individual is limited to no reaching overhead bilaterally and
                                  19                   frequent reaching in all other directions; must avoid concentrated
                                                       exposure to extremes of cold; must be protected from exposure to
                                  20                   workplace hazards, such as unprotected heights and dangerous
                                                       moving mechanical parts[.]
                                  21

                                  22   AR 59-60. When asked if the individual could perform Plaintiff’s past work, the expert replied
                                  23   they could not. AR 60. The expert responded that the individual could perform work as a cashier
                                  24   (Dictionary of Occupation Titles (“DOT”)3 211.462-010, Specific Vocational Preparation
                                  25
                                       3
                                  26     The Dictionary of Occupational Titles by the United States Department of Labor, Employment &
                                       Training Administration, may be relied upon “in evaluating whether the claimant is able to
                                  27   perform work in the national economy.” Terry v. Sullivan, 903 F.2d 1273, 1276 (9th Cir. 1990).
                                       The DOT classifies jobs by their exertional and skill requirements and may be a primary source of
                                  28   information for the ALJ or Commissioner. 20 C.F.R. § 404.1566(d) (1). The “best source for how
                                       a job is generally performed is usually the Dictionary of Occupational Titles.” Pinto v.
                                                                                         11
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 12 of 30




                                   1   (“SVP”)4 level 2), information clerk (DOT 237.367-018, SVP 2), and electronics worker (DOT

                                   2   726.687-010, SVP 2). Id. The expert noted the DOT does not address the issue of different

                                   3   directions of reaching and that he was basing his answers on his experience. Id.

                                   4          In the third hypothetical, the ALJ asked the expert to assume the same individual with the

                                   5   same restrictions as the second hypothetical, but that would require a stretch break once per hour

                                   6   for five minutes. The expert testified that individual could not perform work in the national

                                   7   economy because “if you cannot follow a competitive work schedule, being able to work at least

                                   8   two hours consistently, you’re not a competitive employee.” AR 60-61.

                                   9          Finally, the ALJ asked if any of the previous hypothetical individuals would be able to

                                  10   maintain competitive employment if they were to be off task greater than 10% of the time. AR 61.

                                  11   The expert stated they could not. Id.

                                  12   C.     ALJ’s Decision and Plaintiff’s Appeal
Northern District of California
 United States District Court




                                  13          On September 13, 2018, the ALJ issued an unfavorable decision finding Plaintiff was not

                                  14   disabled. AR 19-30. This decision became final when the Appeals Council declined to review it

                                  15   on May 29, 2019. AR 8-13. Having exhausted all administrative remedies, Plaintiff commenced

                                  16   this action for judicial review pursuant to 42 U.S.C. § 405(g). On March 3, 2020, Plaintiff filed

                                  17   the present Motion for Summary Judgment. On March 31, 2020, Defendant filed a Cross-Motion
                                       for Summary Judgment.
                                  18

                                  19                                    IV.    STANDARD OF REVIEW
                                  20          This Court has jurisdiction to review final decisions of the Commissioner pursuant to 42
                                  21   U.S.C. § 405(g). An ALJ’s decision to deny benefits must be set aside only when it is “based on
                                  22   legal error or not supported by substantial evidence in the record.” Trevizo v. Berryhill, 871 F.3d
                                  23   664, 674 (9th Cir. 2017) (citation and quotation marks omitted). Substantial evidence is “such
                                  24   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek
                                  25

                                  26   Massanari, 249 F.3d 840, 846 (9th Cir. 2001).
                                       4
                                         “The DOT lists an SVP time for each described occupation. Using the skill level definitions in
                                  27   20 C.F.R §§ 404.1568 and 416.968, unskilled work corresponds to an SVP of 1-2; semi-skilled
                                       work corresponds to an SVP of 3-4; and skilled work corresponds to an SVP of 5-9 in the DOT.”
                                  28
                                       Social Security Ruling 00-4p.
                                                                                      12
                                           Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 13 of 30




                                   1   v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation and quotation marks omitted). It requires

                                   2   “more than a mere scintilla” but “less than a preponderance” of the evidence. Id.; Trevizo, 871

                                   3   F.3d at 674.

                                   4           The court “must consider the entire record as a whole, weighing both the evidence that

                                   5   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm

                                   6   simply by isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d at 675 (citation

                                   7   and quotation marks omitted). However, “[w]here evidence is susceptible to more than one

                                   8   rational interpretation, the ALJ’s decision should be upheld.” Id. (citation and quotation marks

                                   9   omitted). “The ALJ is responsible for determining credibility, resolving conflicts in medical

                                  10   testimony, and for resolving ambiguities.” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

                                  11   (citation and quotation marks omitted).

                                  12           Additionally, the harmless error rule applies where substantial evidence otherwise supports
Northern District of California
 United States District Court




                                  13   the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n error is

                                  14   harmless so long as there remains substantial evidence supporting the ALJ’s decision and the error

                                  15   does not negate the validity of the ALJ’s ultimate conclusion.” Id. (citation and quotation marks

                                  16   omitted). A court may not reverse an ALJ’s decision because of a harmless error. Id. at 1111

                                  17   (citation omitted). “[T]he burden of showing that an error is harmful normally falls upon the party

                                  18   attacking the agency’s determination.” Id. (citation and quotation marks omitted).

                                  19                                             V.   DISCUSSION
                                  20   A.      Framework for Determining Whether a Claimant Is Disabled
                                  21           A claimant is considered “disabled” 5 under the Social Security Act if two requirements are

                                  22   met. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). First, the

                                  23   claimant must demonstrate “an inability to engage in any substantial gainful activity by reason of

                                  24   any medically determinable physical or mental impairment which can be expected to result in

                                  25   death or which has lasted or can be expected to last for a continuous period of not less than 12

                                  26

                                  27   5
                                        Disability is “the inability to engage in any substantial gainful activity” because of a medical
                                  28   impairment which can result in death or “which has lasted or can be expected to last for a
                                       continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).
                                                                                         13
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 14 of 30




                                   1   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be severe

                                   2   enough that the claimant is unable to perform previous work and cannot, based on age, education,

                                   3   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   4   national economy.” Id. § 423(d)(2)(A).

                                   5          The regulations promulgated by the Commissioner of Social Security provide for a five-

                                   6   step sequential analysis to determine whether a Social Security claimant is disabled. 20 C.F.R. §

                                   7   404.1520. The claimant bears the burden of proof at steps one through four. Ford v. Saul, 950

                                   8   F.3d 1141, 1148 (9th Cir. 2020) (citation omitted).

                                   9          At step one, the ALJ must determine if the claimant is presently engaged in a “substantial

                                  10   gainful activity,” 20 C.F.R. § 404.1520(a)(4)(i), defined as “‘work done for pay or profit that

                                  11   involves significant mental or physical activities.’” Ford, 950 F.3d at 1148 (internal quotations

                                  12   and citation omitted). Here, the ALJ determined Plaintiff had not performed substantial gainful
Northern District of California
 United States District Court




                                  13   activity since October 18, 2015. AR 24.

                                  14          At step two, the ALJ decides whether the claimant’s impairment or combination of

                                  15   impairments is “severe,” 20 C.F.R. § 404.1520(a)(4)(ii), “meaning that it significantly limits the

                                  16   claimant’s ‘physical or mental ability to do basic work activities.’” Ford, 950 F.3d at 1148

                                  17   (quoting 20 C.F.R. § 404.1522(a)). If no severe impairment is found, the claimant is not disabled.

                                  18   20 C.F.R. § 404.1520(c). Here, the ALJ determined Plaintiff had the following severe

                                  19   impairments: arthritis of the right acromioclavicular joint, tendonitis of the bilateral shoulders,

                                  20   myofascial pain syndrome, and chronic pain syndrome. AR 24.

                                  21          At step three, the ALJ evaluates whether the claimant has an impairment or combination of

                                  22   impairments that meets or equals an impairment in the “Listing of Impairments” (referred to as the

                                  23   “listings”). See 20 C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R. Pt. 404 Subpt. P, App. 1. The listings

                                  24   describe impairments that are considered “to be severe enough to prevent an individual from doing

                                  25   any gainful activity.” Id. § 404.1525(a). Each impairment is described in terms of “the objective

                                  26   medical and other findings needed to satisfy the criteria of that listing.” Id. § 404.1525(c)(3).

                                  27   “For a claimant to show that his impairment matches a listing, it must meet all of the specified

                                  28   medical criteria. An impairment that manifests only some of those criteria, no matter how
                                                                                         14
                                           Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 15 of 30




                                   1   severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (footnote omitted). If a

                                   2   claimant’s impairment either meets the listed criteria for the diagnosis or is medically equivalent

                                   3   to the criteria of the diagnosis, he is conclusively presumed to be disabled, without considering

                                   4   age, education and work experience. 20 C.F.R. § 404.1520(d). Here, the ALJ determined Plaintiff

                                   5   did not have an impairment or combination of impairments that meets the listings. AR 25.

                                   6            If the claimant does not meet or equal a listing, the ALJ proceeds to step four and assesses

                                   7   the claimant’s residual functional capacity (“RFC”), defined as the most the claimant can still do

                                   8   despite their imitations (20 C.F.R. § 404.1545(a)(1)), and determines whether they are able to

                                   9   perform past relevant work, defined as “work that [the claimant has] done within the past 15 years,

                                  10   that was substantial gainful activity, and that lasted long enough for [the claimant] to learn to do

                                  11   it.” 20 C.F.R. § 404.1560(b)(1). If the ALJ determines, based on the RFC, that the claimant can

                                  12   perform past relevant work, the claimant is not disabled. Id. § 404.1520(f). Here, the ALJ
Northern District of California
 United States District Court




                                  13   determined Plaintiff has the RFC to

                                  14                   perform light work as defined in 20 CFR 404.1567(b), but she is
                                                       limited to frequent balancing, stooping, crouching, and kneeling; she
                                  15                   cannot crawl. She cannot reach overhead, bilaterally. She is limited to
                                                       no more than frequent reaching in all other directions bilaterally. She
                                  16                   must avoid concentrated exposure to extremes of cold. She must be
                                                       protected from concentrated exposure to workplace hazards, such as
                                  17                   unprotected heights and dangerous moving mechanical parts.
                                  18   AR 25. Based on this RFC, the ALJ determined Plaintiff could not perform past relevant work.

                                  19   AR 28.

                                  20            At step five, the burden shifts to the agency to prove that “‘the claimant can perform a

                                  21   significant number of other jobs in the national economy.’” Ford, 950 F.3d at 1149 (quoting

                                  22   Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002). To meet this burden, the ALJ may rely on

                                  23   the Medical-Vocational Guidelines found at 20 C.F.R. Pt. 404 Subpt. P, App. 2,6 or on the

                                  24

                                  25
                                       6
                                         The Medical-Vocational Guidelines “relieve the Secretary of the need to rely on vocational
                                       experts by establishing through rulemaking the types and numbers of jobs that exist in the national
                                  26   economy.” Heckler v. Campbell, 461 U.S. 458, 461(1983). The Guidelines “consist of a matrix
                                       of the four factors identified by Congress—physical ability, age, education, and work
                                  27   experience—and set forth rules that identify whether jobs requiring specific combinations of these
                                       factors exist in significant numbers in the national economy.” Id. at 461-62 (footnotes omitted).
                                  28   The guidelines are commonly known as “the grids”. Lounsburry v. Barnhart, 468 F.3d 1111,
                                       1114 (9th Cir. 2006).
                                                                                         15
                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 16 of 30




                                   1   testimony of a vocational expert. Ford, 950 F.3d at 1149 (citation omitted). “[A] vocational

                                   2   expert or specialist may offer expert opinion testimony in response to a hypothetical question

                                   3   about whether a person with the physical and mental limitations imposed by the claimant’s

                                   4   medical impairment(s) can meet the demands of the claimant’s previous work, either as the

                                   5   claimant actually performed it or as generally performed in the national economy.” 20 C.F.R. §

                                   6   404.1560(b)(2). An ALJ may also use “other resources, such as the DOT. Id. Here, the ALJ

                                   7   determined Plaintiff could perform work as a cashier (DOT 211.462-010, light, SVP 2),

                                   8   information clerk (DOT 237.367-018, light, SVP 2), and electronics worker (DOT 726.687-010,

                                   9   light, SVP 2).

                                  10   B.       Plaintiff’s Arguments
                                  11            Plaintiff raises two arguments: (1) the ALJ committed harmful error by affording

                                  12   significant weight to the RFC assessments of non-examining state agency reviewers over the
Northern District of California
 United States District Court




                                  13   detailed and specific RFC assessment of long-term, treating physician, Dr. Callao, absent the

                                  14   requisite specific and legitimate reasons; and (2) the ALJ committed harmful error by failing to

                                  15   provide clear and convincing reasons for rejecting her pain symptomology.

                                  16   C.       Medical Opinions
                                  17            The ALJ gave Dr. Callao’s opinion “little weight,” finding it was internally inconsistent

                                  18   with her own treatment notes and understated Plaintiff’s physical capacity. AR 27. The ALJ

                                  19   determined Dr. Callao’s treatment notes did not document serious positive findings or signs that

                                  20   support the extreme limitations she recommended. Id. She found the opinion to be contradicted

                                  21   by recent diagnostic images of Plaintiff’s shoulders, which showed only mild findings on the right

                                  22   side and no significant abnormalities on the left side. AR 27-28. The ALJ also found Dr. Callao’s

                                  23   opinion inconsistent with “the general effectiveness” of acupuncture, physical therapy, and TENS

                                  24   unit stimulation. AR 28. The ALJ stated the opinion “provides no apparent basis for the

                                  25   limitations in sitting, standing, and walking as well as the need to change positions at will, take

                                  26   unscheduled breaks, and have numerous absences.” Id.

                                  27            Plaintiff argues the ALJ “harmfully errs by cherry picking evidence out of context; failing

                                  28   to consider the record as a whole; ‘playing doctor’ by substituting the ALJ’s lay judgement in
                                                                                         16
                                           Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 17 of 30




                                   1   place of the treating physician’s judgment; and manufacturing a conflict as to the outcome of

                                   2   treatment.” Pl.’s Mot. at 8-9.

                                   3           1.     Legal Standard7
                                   4           When determining whether a claimant is disabled, the ALJ must consider each medical

                                   5   opinion in the record together with the rest of the relevant evidence. 20 C.F.R. § 416.927(b), (c).

                                   6   In deciding how much weight to give to any medical opinion, the ALJ considers the extent to

                                   7   which the medical source presents relevant evidence to support the opinion. Id. § 416.927(c)(3).

                                   8   Generally, more weight will be given to an opinion that is supported by medical signs and

                                   9   laboratory findings, and the degree to which the opinion provides supporting explanations and is

                                  10   consistent with the record as a whole. Id. § 416.927(c)(3)-(4).

                                  11           In conjunction with the relevant regulations, the Ninth Circuit “developed standards that

                                  12   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec.,
Northern District of California
 United States District Court




                                  13   528 F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. § 404.1527). Courts “distinguish among the

                                  14   opinions of three types of physicians: (1) those who treat the claimant (treating physicians); (2)

                                  15   those who examine but do not treat the claimant (examining physicians); and (3) those who neither

                                  16   examine nor treat the claimant (nonexamining physicians).” Lester v. Chater, 81 F.3d 821, 830

                                  17   (9th Cir. 1995). “By rule, the Social Security Administration favors the opinion of a treating

                                  18   physician over non-treating physicians.” Orn v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (citing

                                  19   20 C.F.R. § 404.1527(c)(2)).

                                  20           If a claimant has a treatment relationship with a provider, and clinical evidence supports

                                  21   that provider’s opinion and is consistent with the record, the provider will be given controlling

                                  22   weight. 20 C.F.R. § 416.927(c)(2). “The opinion of a treating physician is given deference

                                  23   because ‘he is employed to cure and has a greater opportunity to know and observe the patient as

                                  24   an individual.’” Morgan v. Comm’r of the Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999)

                                  25

                                  26   7
                                        Rules regarding the evaluation of medical opinion evidence were recently updated, but the
                                  27   updates were made effective only for claims filed on or after March 27, 2017. See 82 Fed. Reg.
                                       5844 (Jan. 18, 2017). As Plaintiff’s claim was filed before 2017, the Court evaluates the medical
                                  28   opinion evidence in his case under the older framework as set forth in 20 C.F.R. §§
                                       404.1527(c)(2), 416.927(c)(2) and in Social Security Ruling 96-2p.
                                                                                       17
                                           Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 18 of 30




                                   1   (quoting Sprague v. Bowen, 812 F.2d 1226, 1230 (9th Cir. 1987)). “If a treating physician’s

                                   2   opinion is not given ‘controlling weight’ because it is not ‘well-supported’ or because it is

                                   3   inconsistent with other substantial evidence in the record, the [SSA] considers specified factors in

                                   4   determining the weight it will be given.” Orn, 495 F.3d at 631. “Those factors include the

                                   5   ‘[l]ength of the treatment relationship and the frequency of examination’ by the treating physician;

                                   6   and the ‘nature and extent of the treatment relationship’ between the patient and the treating

                                   7   physician.” Id. (citing 20 C.F.R. § 404.1527(c)(2)(i)-(ii)).

                                   8           Additional factors relevant to evaluating any medical opinion, not limited to the
                                               opinion of the treating physician, include the amount of relevant evidence that
                                   9           supports the opinion and the quality of the explanation provided; the consistency of
                                               the medical opinion with the record as a whole; the specialty of the physician
                                  10           providing the opinion; and ‘[o]ther factors’ such as the degree of understanding a
                                               physician has of the [Social Security] Administration’s ‘disability programs and their
                                  11           evidentiary requirements’ and the degree of his or her familiarity with other
                                               information in the case record.
                                  12
Northern District of California
 United States District Court




                                  13   Id. (citing 20 C.F.R. § 404.1527(c)(3)-(6)). Nonetheless, even if the treating physician’s opinion

                                  14   is not entitled to controlling weight, it is still entitled to deference. See Orn, 495 F.3d at 632

                                  15   (citing SSR 96–2p,8 1996 WL 374188 (July 2, 1996)). “In many cases, a treating source’s medical

                                  16   opinion will be entitled to the greatest weight and should be adopted, even if it does not meet the

                                  17   test for controlling weight.” SSR 96-2p at 4.

                                  18           Where an examining doctor’s opinion is contradicted by another opinion, an ALJ may

                                  19   reject it by providing specific and legitimate reasons that are supported by substantial evidence.

                                  20   Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

                                  21           2.     Analysis
                                  22           The Court finds the ALJ’s explanation for discounting Dr. Callao’s opinions is conclusory
                                  23   and does not meet the “specific and legitimate reasons supported by substantial evidence”
                                  24   standard. As a preliminary matter, in according Dr. Callao’s opinion “little weight,” the ALJ does
                                  25

                                  26   8
                                        “[Social Security Rulings] do not carry the force of law, but they are binding on ALJs
                                  27   nonetheless.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1224 (9th Cir. 2009); see 20
                                       C.F.R. § 402.35(b)(1). The Ninth Circuit defers to the rulings unless they are “plainly erroneous
                                  28   or inconsistent with the Act or regulations.” Chavez v. Dep’t. of Health and Human Serv., 103
                                       F.3d 849, 851 (9th Cir. 1996).
                                                                                       18
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 19 of 30




                                   1   not appear to have applied all the factors set forth in 20 C.F.R. § 404.1527(c). Those regulations

                                   2   “provide that, when a treating source’s opinions are not given controlling weight, an ALJ must

                                   3   apply the factors in 20 C.F.R. § 404.1527(c)(2)(i-ii) and (c)(3-6) in determining how much weight

                                   4   to give each opinion.” Garrison, 759 F.3d at 1012 n.11. These factors include the length of the

                                   5   treatment relationship and the frequency of examination, the nature and extent of the treatment

                                   6   relationship, supportability, consistency, and specialization. An ALJ is required to analyze these

                                   7   factors “because, even when contradicted, a treating or examining physician’s opinion is still owed

                                   8   deference and will often be ‘entitled to the greatest weight . . . even if it does not meet the test for

                                   9   controlling weight.’” Id. at 1012 (quoting Orn, 495 F.3d at 633).

                                  10           Dr. Callao has treated Plaintiff since July 2013 and has examined her every three months

                                  11   subsequently. AR 1301-04. She diagnosed chronic pain syndrome; tendonitis of the right

                                  12   shoulder; and degenerative joint disease of the right shoulder all of which caused symptoms of
Northern District of California
 United States District Court




                                  13   “constant” “moderate to severe pain [in the] neck and shoulders with minimal movement [and]

                                  14   fatigue and dizziness due to medications,” as documented by tender points of the neck and

                                  15   shoulders and the muscles of the neck and thoracic spine. AR 1301. Dr. Callao described

                                  16   Plaintiff’s treatments as physical therapy, acupuncture, medication injections and TENS units,

                                  17   noting that her oral prescriptions cause dizziness and fatigue. Id. She determined that in a

                                  18   “competitive work situation” Plaintiff’s impairments would limit her as follows: walking less than

                                  19   one city block without rest or severe pain; sitting for 15 minutes at one time; standing for 15

                                  20   minutes at one time; sitting, standing or walking less than 2 hours in an 8-hour work day with a

                                  21   need for “shifting positions at will from sitting, standing or walking” and periods of “walking

                                  22   around” every 15 minutes, for a total of 10 minutes each time; that she would require unscheduled

                                  23   breaks during a work day, every 15 minutes, for 10 minutes at a time due to “muscle weakness;

                                  24   chronic fatigue; pain/paresthesias; numbness; and adverse effects of medication”; that she could

                                  25   “never” lift and carry even less than 10 pounds, “never” twist, stoop, crouch/squat, climb stairs or

                                  26   climb ladders; that she is not able to use her right and left hands for grasping, turning and twisting

                                  27   objects; to use her right and left fingers for fine manipulation; to use her right and left arms for

                                  28   reaching in front of the body; and arms for overhead reaching; that her symptoms would be severe
                                                                                          19
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 20 of 30




                                   1   enough to interfere with “attention and concentration” needed to be perform “simple work tasks,”

                                   2   rendering her “off task” for 25% or more of the work day; that she is incapable of “low stress

                                   3   work” due to pain and medication side effects; and that she would be absent from work due to her

                                   4   impairments more than 4 days per month. AR 1301-03. Given the length of the treatment

                                   5   relationship, the frequency of examination, and the consistency of Dr. Callao’s treatment records,

                                   6   the factors in 20 C.F.R. § 404.1527(c)(2)(i-ii) and (c)(3-6) appear to weigh in favor of giving her

                                   7   opinion the greatest weight.

                                   8          Further, Dr. Callao’s opinion is well supported by the substantial evidence of record.

                                   9   Treatment records from Kaiser dated October 2015 through August 2016 document Plaintiff’s

                                  10   chronic and recurrent pain in her elbow, neck, scapula and knee (AR 293, 304); treatment for

                                  11   ADHD, inattentive type with Adderall (AR 273; 303; 370; 407; 413); diagnosis of osteoarthritis of

                                  12   right acromioclavicular joint, severe distal supraspinatus and infraspinatus tendinosis and
Northern District of California
 United States District Court




                                  13   hypoplastic bicipital groove per 2013 MRI (AR 298-300; 417); and an April 2015 addendum to

                                  14   the right shoulder MRI documenting “mild widening of the right acromioclavicular joint with

                                  15   decreased cortical definition of the distal clavicle. This is commonly secondary to chronic

                                  16   repetitive overuse injury” (AR 416); with continued diagnoses of chronic pain syndrome,

                                  17   myofascial pain syndrome, fibromyalgia and myalgia (AR 283-84).

                                  18          Physical therapy records dated November 2015 through July 2016 document continued PT

                                  19   and acupuncture for “major pain below scapula . . . any weight lifting causes pain” (AR 264-65;

                                  20   276; 280-81; 298; 291-93); right hand pain (AR 289); right sided neck, upper back pain;

                                  21   hand/thumb/arm pain that extends to elbow; and low back pain that refers down to the knee (e.g.,

                                  22   AR 264-65; 276, 281-82; 285-86.

                                  23          Treatment records from Dr. Callao at Kaiser dated November 2015 document diagnoses of

                                  24   chronic neck pain and osteoarthritis of the right acromioclavicular joint. AR 417, 420. February

                                  25   2016 treatment records document continued diagnoses of chronic pain syndrome, myofascial pain

                                  26   syndrome; fibromyalgia; and myalgia and that Plaintiff was suffering from “intermittent memory

                                  27   lapses;” that she was “not sleeping well due to pain;” and that “Etodolac works partially.” AR

                                  28   283-84. Records dated April 2016 through July 2016 document continued diagnoses of chronic
                                                                                        20
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 21 of 30




                                   1   pain syndrome; myofascial pain syndrome and fatigue. AR 643; 742; 1153. Treatment records

                                   2   dated February 2017 document that Plaintiff was “in so much pain, taking pills for pain but

                                   3   nothing is helping” and that she was diagnosed with Adjustment Disorder with Depressed Mood

                                   4   and prescribed Flexeril (Prozac). AR 1438-42, 1523. Treatment records dated March 2018

                                   5   document treatment for “constant” “moderate to severe” joint pain, with continuing diagnosis of

                                   6   “Chronic Pain Syndrome,” requiring her to move positions every 5 minutes, “worse with any

                                   7   elevation,” causing “poor” sleep; that medications make her “fatigued and dizzy;” that she is

                                   8   “permanently disabled;” that she has experienced “minimal pain relief” with treatment; and

                                   9   continued diagnoses of osteoarthritis of the right acromioclavicular joint, which was determined to

                                  10   be non-operable, and tendinitis of the bilateral shoulders. AR 1487-90; 1695-98.

                                  11           Kaiser treatment records from Dr. Singh dated April 2016 document continued diagnosis

                                  12   of “chronic pain related to MFS and fibromyalgia;” that her pain was “sharp, throbbing and gets
Northern District of California
 United States District Court




                                  13   worse with activity or movements and interferences in daily life;” that she “tried conservative

                                  14   measures without any benefit; and that medications prescribed were Mobic, Baclofen, and

                                  15   Gabapentin. AR 277-78; 1315.

                                  16           Physical therapy records dated June 2016 through October 2016 document that Plaintiff

                                  17   was enrolled in “Level 2 Chronic Pain” classes and “Essential Skills” classes in order to address

                                  18   her problematic sleeping issues due to pain; “flare (pain) management” classes, with continued

                                  19   diagnoses of chronic pain with examination findings of decreased range of motion, decreased

                                  20   strength and pain “causing an impaired functional ability with overhead movement.” AR 257;

                                  21   766; 1041, 1120, 1152; 1179; 1206; 1257. Records dated October 2016 through November 2016

                                  22   document that Plaintiff’s pain was “worse” with pain in her shoulders at the neck and down her

                                  23   shoulder blades with examination findings of 50% reduction of range of motion, with painful

                                  24   flexion and slouch posture. AR 1258; 1296; 1501. Records dated October 2016 through

                                  25   November 2016 document worsening pain with “shift in the weather” with the return of

                                  26   headaches, stiff neck, painful raising of arms and that she is undergoing neck traction. AR 1380;

                                  27   1501.

                                  28           An October 2016 Chronic Pain Management Pharmacist Initial Note documents
                                                                                       21
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 22 of 30




                                   1   generalized all over pain likely secondary to myofascial pain located in her shoulder blades, right

                                   2   shoulder and upper back; with pain described as “sharp, constant, feels like stuff tight muscle;”

                                   3   “the pain increases with lifting, extending sitting, extended time in same position; with the

                                   4   “average severity” pain level of a 7/10 with her least pain at 5/10; and that she was prescribed

                                   5   Indomethacin, Baclofen, Meloxicam and Gabapentin. AR 1288-89. A November 2016 record

                                   6   documents that Plaintiff was only able to walk for about 15 minutes at one time and to sit at a

                                   7   computer for 15 minutes; that she was experiencing poor sleep, with average pain as a 6/10, with

                                   8   worsening pain as a 9/10; and that she develops pain if she does too much functional activity. AR

                                   9   1385-86; 1507.

                                  10          Physical therapy records from the Chronic Pain Program dated December 2016 document

                                  11   Plaintiff’s diagnosis of fibromyalgia, with noted “difficulty lifting and holding even light objects

                                  12   with her right upper extremity” with examination findings of tender anterior glenohumeral region
Northern District of California
 United States District Court




                                  13   with reduced strength testing in the right shoulder; and the conclusion that “the patient’s right

                                  14   shoulder pain is/are causing an impaired functional ability to lift things.” AR 1390-92; 1511-13.

                                  15   Physical therapy records dated February 2018 document Plaintiff was referred again by Dr. Callao

                                  16   due to “chronic neck and shoulder pain,” with “aggravating activities” noted as: “overhead

                                  17   activities, computer use and using arms [for] reaching and lifting;” with documented continued

                                  18   “poor” sleep and examination findings of tenderness at the “upper and low aspects of the C-spine

                                  19   as well as the upper traps and inter scap areas bilat;” and shoulder resistance tests revealing

                                  20   “bilateral shoulders pain full with manual testing.” AR 1421, 1683-84.

                                  21          Kaiser Department of Pain Medicine records dated April 2018 from Dr. Kataria note

                                  22   “numbness in fingertips of left hand, distal to nails” with current medications as “Indomethacin

                                  23   (pain); Meloxicam; Methocarbamol (muscle spasms); Pantoprazole; Baclofen (muscle relaxant);

                                  24   Adderall; and Nortriptyline (pain).” AR 1427-28.

                                  25          The ALJ references the “general effectiveness of acupuncture, physical therapy, and

                                  26   transcutaneous nerve stimulation (Exhibits 1F/4 and 12F/210)” and “the claimant’s ability to

                                  27   drive.” AR 27-28. However, a review of Exhibit 1F/4 reveals Plaintiff’s continued chronic pain

                                  28   diagnosis and documentation of her symptomology of “slouched” posture and also examination
                                                                                         22
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 23 of 30




                                   1   findings of “painful” flexion and “painful internal rotation; reduced gross strength assessment;

                                   2   decreased range of motion” with notation that “the pain is/are causing an impaired functional

                                   3   ability with the overhead movement.” AR 257. Exhibit 12F/210 is a follow-up examination with

                                   4   one of several pain management physicians which documents: “improvement” with use of a TENS

                                   5   unit, a reference to acupuncture in the past with “good relief,” but also documents new symptoms

                                   6   of numbness in the fingertips with subsequent notations of multiple continued prescriptions for

                                   7   nerve pain (Nortriptyline), Indomethacin and muscle spasm (Mobic). AR 1706-07. Even if these

                                   8   two records show some form of improvement with treatment, the ALJ fails to explain how they

                                   9   support her observation about the “general effectiveness” of Plaintiff’s treatment when considered

                                  10   with the treating physician’s opinion and the general evidence of record, as detailed above.

                                  11          In short, rather than considering the record as a whole, the ALJ appears to have cherry-

                                  12   picked evidence out of context. See Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir. 2014)
Northern District of California
 United States District Court




                                  13   ((holding that an ALJ erred when he “improperly cherry-picked” the treating physician’s

                                  14   “characterizations of [claimant’s] rapport and demeanor instead of considering these factors in the

                                  15   context of [the treating physician’s] diagnoses and observations of impairment.”); Banks v.

                                  16   Barnhart, 434 F. Supp. 2d 800, 805 (C.D. Cal. 2006) (“An ALJ cannot arbitrarily substitute his

                                  17   own judgment for competent medical opinion, . . . and he must not succumb to the temptation to

                                  18   play doctor and make [his] own independent medical findings.”) (citations and internal quotations

                                  19   omitted); Garrison, 759 F.3d at 1013 (ALJ cannot “manufacture[] a conflict with respect to the

                                  20   outcome of treatment”); Orn, 495 F.3d at 630 (“[A] reviewing court must consider the entire

                                  21   record as a whole and may not affirm simply by isolating a ‘specific quantum of supporting

                                  22   evidence.’”); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006).

                                  23          Further, although the ALJ found Dr. Callao’s treatment notes were “internally inconsistent

                                  24   with the doctor’s own treatment notes,” she did not identify any that were inconsistent. This is the

                                  25   type of conclusory statement that the Ninth Circuit has repeatedly held insufficient. See Garrison,

                                  26   759 F.3d at 1012-13 (“In other words, an ALJ errs when he rejects a medical opinion or assigns it

                                  27   little weight while doing nothing more than ignoring it, asserting without explanation that another

                                  28   medical opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a
                                                                                         23
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 24 of 30




                                   1   substantive basis for his conclusion.”); Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (“To

                                   2   say that medical opinions are not supported by sufficient objective findings . . . does not achieve

                                   3   the level of specificity our prior cases have required, even when the objective factors are listed

                                   4   seriatim.”); Beech v. Colvin, 2014 WL 2931177, at *8 (C.D. Cal. June 26, 2014) (finding harmful

                                   5   error in an ALJ’s “conclusory” rejection of a treating physician’s medical source statement in the

                                   6   case of a claimant diagnosed with myofascial pain syndrome because the ALJ’s rejection was

                                   7   “impermissibly conclusory and provides no specific reference to any inconsistencies between [the

                                   8   treating physician’s] opinion and plaintiff’s treatment records. Rather, the ALJ merely states that

                                   9   [the treating physician’s] ‘opinion is inconsistent with [plaintiff’s] medical records.’”);

                                  10   Regennitter v. Comm’r of SSA, 166 F.3d 1294, 1299 (9th Cir. 1999) (noting that “conclusory

                                  11   reasons will not justify an ALJ’s rejection of a medical opinion”); McAllister v. Sullivan, 888 F.2d

                                  12   599, 602 (9th Cir. 1989) (broad and vague reasons for rejecting the treating physician’s opinion do
Northern District of California
 United States District Court




                                  13   not suffice). The ALJ does refer to an April 2015 addendum to the right shoulder MRI, which

                                  14   documents “mild widening of the right acromioclavicular joint with decreased cortical definition

                                  15   of the distal clavicle. This is commonly secondary to chronic repetitive overuse injury.” AR 337,

                                  16   416. However, objective imaging findings, which the ALJ does not address in her opinion,

                                  17   document Plaintiff’s multiple diagnoses of osteoarthritis of right acromioclavicular joint, severe

                                  18   distal supraspinatus and infraspinatus tendinosis and hypoplastic bicipital groove. AR 298-300,

                                  19   417, 1487-90; 1695-98. The ALJ fails to specify how any of these objective imaging findings are

                                  20   not serious or supportive of a finding of a less than sedentary limitation other than using lay

                                  21   knowledge to opine that these were “mild findings on the right side and no significant findings of

                                  22   the left side.” AR 27-28.

                                  23          The ALJ also found that Dr. Callao’s opinion is “inconsistent with the claimant’s ability to

                                  24   drive.” AR 28. However, she cites to an Exertional Questionnaire completed by Plaintiff in

                                  25   which she states she drives up to 45 miles before having pain and that she cannot drive after taking

                                  26   medication because it causes drowsiness. AR 209-11. The ALJ fails to discuss how Plaintiff’s

                                  27   ability to drive up to 45 miles when she is not on medication equates to the agency-required ability

                                  28   to sustain work activity, eight hours a day, five days a week in normal work environment on a
                                                                                         24
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 25 of 30




                                   1   consistent basis. See Trevizo, 871 F.3d at 682 (holding that “many home activities are not easily

                                   2   transferable to what may be the more grueling environment of the workplace, where it might be

                                   3   impossible to periodically rest or take medication. . .. That appears to be the case here, where

                                   4   Trevizo’s childcare responsibilities permit her to rest, take naps, and shower repeatedly throughout

                                   5   the day, all of which would be impossible at a traditional full-time job.”) (citation and internal

                                   6   quotations omitted). As the Ninth Circuit has explained:

                                   7                    The Social Security Act does not require that claimants be utterly
                                                        incapacitated to be eligible for benefits, see, e.g., Howard v. Heckler,
                                   8                    782 F.2d 1484, 1488 (9th Cir. 1986) (claim of pain-induced disability
                                                        not gainsaid by capacity to engage in periodic restricted travel);
                                   9                    Gallant v. Heckler, 753 F.2d 1450, 1453 (9th Cir. 1984) (ordering
                                                        award of benefits for constant back and leg pain despite claimant’s
                                  10                    ability to cook meals and wash dishes), and many home activities are
                                                        not easily transferable to what may be the more grueling environment
                                  11                    of the workplace, where it might be impossible to periodically rest or
                                                        take medication.
                                  12
Northern District of California
 United States District Court




                                  13   Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). The ALJ’s reliance on Plaintiff’s ability to

                                  14   drive when not on medication is not a specific and legitimate reason to discount the opinion of Dr.

                                  15   Callao.

                                  16             In sum, the Court finds the ALJ failed to provide specific and legitimate reasons for

                                  17   rejecting Dr. Callao’s opinion, the decision must be reversed.

                                  18   D.        Credibility
                                  19             The ALJ found that Plaintiff’s medically determinable impairments could reasonably be
                                  20   expected to cause her alleged symptoms. AR 26. However, she found Plaintiff’s “statements
                                  21   concerning the intensity, persistence, and limiting effects of these symptoms are not entirely
                                  22   consistent with the medical evidence and other evidence . . ..” Id. Specifically, she noted that
                                  23   Plaintiff was diagnosed with tendinosis of the bilateral shoulders in 2013, but she was able to
                                  24   continue working until April 2015. Id. The ALJ also noted that diagnostic images taken that
                                  25   month revealed only mild osteolysis in the right shoulder and no significant abnormalities in the
                                  26   left shoulder. Id. The ALJ also noted that treatment records reflect that acupuncture, physical
                                  27   therapy, and TENS unit treatment were effective in reducing pain, and that Dr. Kataria stated as
                                  28   late as April 2018 that, based on physical examination and diagnostic imaging, she could not
                                                                                          25
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 26 of 30




                                   1   medically justify putting Plaintiff off work. Id. Finally, the ALJ noted that Plaintiff “showed no

                                   2   persuasive evidence of debilitating pain or discomfort while testifying at the hearing.” AR 27.

                                   3          Plaintiff argues the ALJ “misstates the copious evidence of record documenting the

                                   4   sedating side-effects of [her] multiple medications for which she was required to sign a medication

                                   5   management agreement (e.g., AR 1291, 1487), that she credibly testified prevent her from driving

                                   6   or being functional at least one day per week when her pain reaches an ‘extreme’ level and she

                                   7   must take her medication, rendering her ‘unconscious’ and unable to leave her bed for most of the

                                   8   day.” Pl.’s Mot. at 17-18. Plaintiff further argues the ALJ erred because she appeared to dismiss

                                   9   her pain testimony based on the ALJ’s own lay observations at the hearing. Id. at 18.

                                  10          1.      Legal Standard
                                  11          Congress expressly prohibits granting disability benefits based solely on a claimant’s

                                  12   subjective complaints. See 42 U.S.C. § 423(d)(5)(A) (“An individual’s statement as to pain or
Northern District of California
 United States District Court




                                  13   other symptoms shall not alone be conclusive evidence of disability”); 20 C.F.R. § 416.929(a) (an

                                  14   ALJ will consider all of a claimant’s statements about symptoms, including pain, but statements

                                  15   about pain or other symptoms “will not alone establish” the claimant's disability). “An ALJ

                                  16   cannot be required to believe every allegation of [disability], or else disability benefits would be

                                  17   available for the asking, a result plainly contrary to [the Social Security Act].” Fair, 885 F.2d at

                                  18   603. An ALJ is, however, required to make specific credibility findings. See SSR 96-7p, 1996

                                  19   WL 374186, at *2 (July 2, 1996) (the credibility finding “must be sufficiently specific to make

                                  20   clear to the individual and to any subsequent reviewers the weight the adjudicator gave to the

                                  21   individual’s statements and the reasons for that weight”).

                                  22          A two-step analysis is used when determining whether a claimant’s testimony regarding

                                  23   their subjective pain or symptoms is credible. Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th

                                  24   Cir. 2007). First, it must be determined “whether the claimant has presented objective medical

                                  25   evidence of an underlying impairment ‘which could reasonably be expected to produce the pain or

                                  26   other symptoms alleged.’” Id. at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341, 344 (9th Cir.

                                  27   1991) (en banc); 42 U.S.C. § 423(d)(5)(A)). A claimant does not need to “show that her

                                  28   impairment could reasonably be expected to cause the severity of the symptom she has alleged;
                                                                                         26
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 27 of 30




                                   1   she need only show that it could reasonably have caused some degree of the symptom.”

                                   2   Lingenfelter, 504 F.3d at 1036 (quoting Smolen v. Chater, 80 F.3d 1273, 1282 (9th Cir. 1996)).

                                   3          Second, if the claimant has met the first step and “there is no evidence of malingering, ‘the

                                   4   ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

                                   5   specific, clear and convincing reasons for doing so.’” Id. (quoting Smolen, 80 F.3d at 1281). “The

                                   6   ALJ must state specifically which symptom testimony is not credible and what facts in the record

                                   7   lead to that conclusion.” Smolen, 80 F.3d at 1284. Courts must not engage in second-guessing,

                                   8   where the ALJ “has made specific findings justifying a decision to disbelieve an allegation of

                                   9   excess pain, and those findings are supported by substantial evidence in the record.” Fair, 885

                                  10   F.2d at 604. However, “a finding that the claimant lacks credibility cannot be premised wholly on

                                  11   a lack of medical support for the severity of his pain.” Light v. Soc. Sec. Admin., 119 F.3d 789,

                                  12   792 (9th Cir. 1997) (citing Lester, 81 F.3d at 834; Cotton v. Bowen, 799 F.2d 1403, 1407 (9th Cir.
Northern District of California
 United States District Court




                                  13   1986) (per curiam) (“‘Excess pain’ is, by definition, pain that is unsupported by objective medical

                                  14   findings.”).

                                  15          Factors an ALJ may consider in weighing a claimant’s credibility include: “[claimant’s]

                                  16   reputation for truthfulness, inconsistencies either in [claimant’s] testimony or between [his]

                                  17   testimony and [his] conduct, claimant’s daily activities, [his] work record, and testimony from

                                  18   physicians and third parties concerning the nature, severity, and effect of the symptoms of which

                                  19   [claimant] complains.” Thomas, 278 F.3d at 958-59 (quoting Light, 119 F.3d at 792). An ALJ’s

                                  20   credibility finding must be properly supported by the record, and sufficiently specific to ensure a

                                  21   reviewing court he did not “arbitrarily discredit” a claimant’s subjective testimony. Id. at 958

                                  22   (citing Bunnell, 947 F.2d at 345-46).

                                  23          2.      Analysis
                                  24          The Court finds the ALJ failed to provide clear and convincing reasons to reject the

                                  25   evidence of record that supports Plaintiff’s claims of disabling pain and limitations that prevent

                                  26   sustained work activity. First, as discussed above, Plaintiff’s allegations are supported by

                                  27   objective evidence that the ALJ failed to address in her decision.

                                  28          Second, although the ALJ states she considered the side effects of Plaintiff’s medication
                                                                                        27
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 28 of 30




                                   1   and found “they are accommodated by the residual functional capacity determined herein,” AR 27,

                                   2   she does not address the evidence of record documenting the sedating side-effects of Plaintiff’s

                                   3   multiple medications for which she was required to sign a medication management agreement.

                                   4   AR 1291, 1487. Plaintiff testified that her medications prevent her from driving or being

                                   5   functional at least one day per week when her pain reaches an “extreme” level and she must take

                                   6   her medication, rendering her “unconscious” and unable to leave her bed for most of the day. AR

                                   7   50, 57. The ALJ fails to explain how the RFC determination addresses these effects. See

                                   8   Erickson v. Shalala, 9 F.3d 813, 817-18 (9th Cir. 1993) (in determining a claimant’s limitations,

                                   9   the ALJ must consider all factors that might have a significant impact on an individual’s ability to

                                  10   work, including the side effects of medication and subjective evidence of pain); Varney v. Sec’y of

                                  11   Health & Human Servs., 846 F.2d 581, 585 (9th Cir.), on reh’g, 859 F.2d 1396 (9th Cir. 1988)

                                  12   (“Also like pain, side effects can be a ‘highly idiosyncratic phenomenon’ and a claimant’s
Northern District of California
 United States District Court




                                  13   testimony as to their limiting effects should not be trivialized. . . . Therefore, if the Secretary

                                  14   chooses to disregard a claimant’s testimony as to the subjective limitations of side effects, he must

                                  15   support that decision with specific findings similar to those required for excess pain testimony, as

                                  16   long as the side effects are in fact associated with the claimant’s medication(s).”) (citation

                                  17   omitted).

                                  18           Third, the ALJ’s decision is based in part on her own lay observations at the hearing:

                                  19                   The claimant showed no persuasive evidence of debilitating pain or
                                                       discomfort while testifying at the hearing. While the hearing was
                                  20                   short-lived and cannot be considered a conclusive indicator of the
                                                       claimant’s overall level of physical problems on a day-to day basis,
                                  21                   the apparent lack of serious physical difficulties during the hearing is
                                                       someone inconsistent with the alleged severity of her systems.
                                  22

                                  23   AR 27. However, as noted by the Ninth Circuit, such “sit and squirm” jurisprudence “has been

                                  24   condemned.” Perminter v. Heckler, 765 F.2d 870, 872 (9th Cir. 1985) (citation omitted). “Denial

                                  25   of benefits cannot be based on the ALJ’s observation of [a claimant], when [the claimant]’s

                                  26   statements to the contrary . . . are supported by objective evidence,” as is the case here. Id. (citing

                                  27   Coats v. Heckler, 733 F.2d 1338, 1341 (9th Cir. 1984). The ALJ’s observations during a “sit and

                                  28   squirm” test cannot serve as a specific, clear, and convincing reason for rejecting Plaintiff’s
                                                                                          28
                                            Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 29 of 30




                                   1   testimony concerning the severity of her symptoms. See id.; see also P.E. v. Saul, 445 F. Supp. 3d

                                   2   306, 333 (N.D. Cal. 2020) (improper for ALJ to rely on his own opinion based on observation of

                                   3   the claimant at the hearing when it contradicted the opinion of medical professionals). Further,

                                   4   Plaintiff testified she had taken Adderall prior to the hearing in order to focus and “stay still” due

                                   5   to her general inability to focus and to remember simple things, that she does not take Adderall all

                                   6   the time because it does not let her “relax and sleep” due to her significant pain, and that she must

                                   7   take the sedating medication that renders her “unconscious,” “sleepy” and “dizzy” in order to get

                                   8   pain relief rendering her unable to get out of bed at least one day per week. AR 50; 53; 57.

                                   9            Because the ALJ failed to provide clear and convincing reasons for rejecting Plaintiff’s

                                  10   subjective complaints, the decision must be reversed.

                                  11   E.       Remedy
                                  12            The remaining question is whether to remand for further administrative proceedings or for
Northern District of California
 United States District Court




                                  13   the immediate payment of benefits under the credit-as-true doctrine. “When the ALJ denies

                                  14   benefits and the court finds error, the court ordinarily must remand to the agency for further

                                  15   proceedings before directing an award of benefits.” Leon v. Berryhill, 880 F.3d 1041, 1045 (9th

                                  16   Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d 1090, 1099 (9th Cir. 2014)).

                                  17   However, under the credit-as-true rule, the Court may order an immediate award of benefits if

                                  18   three conditions are met. First, the Court asks, “whether the ‘ALJ failed to provide legally

                                  19   sufficient reasons for rejecting evidence, whether claimant testimony or medical opinion.’” Id.

                                  20   (quoting Garrison, 759 F.3d at 1020). Second, the Court must “determine whether there are

                                  21   outstanding issues that must be resolved before a disability determination can be made, . . . and

                                  22   whether further administrative proceedings would be useful.” Id. (citations and internal quotation

                                  23   marks omitted). Third, the Court then “credit[s] the discredited testimony as true for the purpose

                                  24   of determining whether, on the record taken as a whole, there is no doubt as to disability.” Id.

                                  25   (citing Treichler, 775 F.3d at 1101).

                                  26            It is only “rare circumstances that result in a direct award of benefits” and “only when the

                                  27   record clearly contradicted an ALJ’s conclusory findings and no substantial evidence within the

                                  28   record supported the reasons provided by the ALJ for denial of benefits.” Id. at 1047. Further,
                                                                                         29
                                         Case 3:19-cv-04373-TSH Document 29 Filed 09/02/20 Page 30 of 30




                                   1   even when all three criteria are met, whether to make a direct award of benefits or remand for

                                   2   further proceedings is within the district court’s discretion. Id. at 1045(citing Treichler, 775 F.3d

                                   3   at 1101). While all three credit-as-true factors may be met, the record as a whole could still leave

                                   4   doubts as to whether the claimant is actually disabled. Trevizo, 871 F.3d at 683 n.11. In such

                                   5   instances, remand for further development of the record is warranted. Id.

                                   6          Here, the ALJ failed to fully and fairly develop the record when evaluating Plaintiff’s

                                   7   disability claim, but it is not clear that the ALJ would be required to find Plaintiff disabled.

                                   8   Accordingly, remand for further proceedings is appropriate.

                                   9                                           VI.    CONCLUSION
                                  10          For the reasons stated above, the Court GRANTS Plaintiff’s Motion for Summary
                                  11   Judgment, DENIES Defendant’s Cross-Motion for Summary Judgment, and REVERSES the
                                  12   ALJ’s decision. This case is REMANDED for further administrative proceedings consistent with
Northern District of California
 United States District Court




                                  13   this order. The Court shall enter a separate judgment, after which the Clerk of Court shall
                                  14   terminate the case.
                                  15          IT IS SO ORDERED.
                                  16

                                  17   Dated: September 2, 2020
                                  18
                                                                                                      THOMAS S. HIXSON
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         30
